July 25, 2016
                                 STATE OF MINNESOTA                          ORU:EOF
                                                                         AJII!IB.MJEC«<n
                                  IN SUPREME COURT

                                        A16-0409


In rePetition for Disciplinary Action against
Victor Harlan Smith, a Minnesota Attorney,
Registration No. 0195911.



                                        ORDER

       The Director of the Office of Lawyers Professional Responsibility has filed a

petition for disciplinary action alleging that respondent Victor Harlan Smith committed

professional misconduct warranting public discipline-namely, failing to respond to

discovery requests, resulting in a court ordering respondent to respond and sanctioning

respondent's clients, and failing to cooperate with a disciplinary investigation. See Minn.

R. Prof. Conduct 1.3, 3.2, 3.4(d), 8.1(b), 8.4(d); Rule 25, Rules on Lawyers Professional

Responsibility (RLPR). Respondent failed to file an answer to the petition.

       On March 29, 2016, the Director filed a motion for summary relief pursuant to Rule

13(b), RLPR. On April 19, 2016, we filed an order deeming the allegations in the petition

admitted.   See Rule 13(b), RLPR.      The parties were invited to submit briefs on the

appropriate discipline to be imposed; however, only the Director filed a brief on the issue

of the appropriate discipline.

       Based upon all the files, records, and proceedings herein,
       IT IS HEREBY ORDERED THAT:

       1.     Respondent Victor Harlan Smith is indefinitely suspended from the practice

of law, with no right to petition for reinstatement for 6 months.

       2.     Respondent may petition for reinstatement pursuant to Rule 18(a)-( d), RLPR.

Reinstatement is conditioned on successful completion of the written examination that is

required for admission to the practice of law by the State Board of Law Examiners on the

subject of professional responsibility and satisfaction of continuing legal education

requirements pursuant to Rule 18( e), RLPR.

       3.     Respondent shall comply with Rule 26, RLPR (requiring notice of

suspension to clients, opposing counsel, and tribunals), and shall pay $900 in costs pursuant

to Rule 24, RLPR.

       Dated: July 25, 2016                       BY THE COURT:

                                                 [)M{ 1.4-
                                                 David R. Stras
                                                 Associate Justice




                                             2